MEMORANDUM OPINION
No. 04-04-00637-CV
Donald Mack HILL and Sisterdale Mobile Home Transport, Inc.,
Appellants
v.
Maricela Rodarte MENDEZ,
Appellee
From the County Court at Law No. 7, Bexar County, Texas
Trial Court No. 290075
Honorable David Rodriguez, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	December 15, 2004
DISMISSED
	On August 26, 2004, the trial court signed an order denying appellants' "Motion to Set Aside
Default Judgment and for New Trial."  Appellants subsequently appealed this order on September
14, 2004.  After the appellants filed their notice of appeal, the trial court reconsidered its order and
set aside the default judgment.  Because the appellants' appeal has become moot, the appellants filed
a motion to dismiss this appeal.  See Murphy v. Hunt, 455 U.S. 478, 481 (1982) (stating a case
becomes moot "when the issues presented are no longer 'live' or the parties lack a legally cognizable
interest in the outcome.").  Appellants' motion is granted, and the appeal is dismissed.  Costs of
appeal are taxed against the appellants.  See Tex. R. App. P. 42.1(d).   
							PER CURIAM